department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date office_of_chief_counsel number info release date uil conex-114916-06 ----------------------- -------------------------------- ---------------------------------- dear ------------ this letter responds to your inquiry to senator pete domenici about the --------------------- ----------------------------------------------------------------------------------------------------------------tax rebate senator domenici asked us to respond to you directly in date the state of ----------------- state provided payments from surplus state funds to state residents based on their adjusted_gross_income and the total number of exemptions shown on their state personal income_tax returns individuals were not eligible to receive a payment if they were a dependent of another individual during the tax_year they were not a resident of state on the last day of the tax_year or they were an inmate of a public institution for more than six months during the tax_year you ask why the recipients must report these state payments on their federal_income_tax return as gross_income sec_61 of the internal_revenue_code provides that gross_income means all income from whatever source derived unless another provision of law specifically excludes the payment from gross_income this means that the state payments are taxable to the recipients unless the payments qualify under one of the general exclusions from gross_income three types of payments are excludable from gross_income refunds of state income taxes paid for which a taxpayer does not receive a federal tax_benefit gifts and general welfare_payments see sec_3 h b no ------------------session laws see 348_us_426 reh’g denied 349_us_925 holding gross_income encompasses any item representing undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion conex-114916-06 the state payments are not refunds of state taxes it is our understanding that the state payments are not related to the amount of state_income_tax or other tax that a recipient previously paid the amount of the rebate is not reflected in a taxpayer’s income_tax account under the program a resident can receive a rebate in excess of any state_income_tax paid in other words the total of the tax_payments made by a resident of state in was not reduced by the rebate he or she received thus that resident was enriched by the state payment and therefore is taxable on the payment the state payments do not qualify for exclusion from income as gifts under sec_102 of the code to qualify as a nontaxable_gift a payment must be made from a ’detached and disinterested generosity out of affection respect admiration charity or like impulses ’ generally governmental payments have been treated as gifts only if the payments have been made to a limited group of individuals based on merit or service such as a state’s payments to war veterans neither h b no nor its legislative background indicates that the state payments are made to a limited class out of affection generosity charity or like impulses the state payments also do not qualify for exclusion under the administrative exclusion for general welfare_payments to qualify as general welfare_payments the payments must be made from a governmental fund be for the promotion of the general welfare ie generally based on individual or family needs and not represent compensation_for services the state payments do not satisfy the second requirement ie to help needy individuals pay for expenses such as housing education and basic sustenance therefore the state payments are not excludable as general welfare_payments because the state payments do not qualify for any of the possible exclusions from gross_income recipients must include the payments in gross_income for federal_income_tax purposes many have expressed concerns that taxpayers would be required to file the longer form_1040 rather than the short_form sec_1040a or sec_1040ez in order to report the state payments because form sec_1040a and sec_1040ez do not have specific lines for these payments as you may already know the internal_revenue_service addressed this concern and has allowed taxpayers to report the state payments on line of form_3 duberstein v 363_us_278 quoting 351_us_243 and 343_us_711 see revrul_68_158 1968_1_cb_47 holding state payments to or on behalf of veterans who served in the armed_forces during war time were not includible in gross_income and 101_fsupp_892 ct_cl holding payments from the federal government were gifts in recognition of the services rendered for construction of the panama canal conex-114916-06 1040a and line of form 1040ez a copy of the irs news_release announcing this position is enclosed i hope this information is helpful if you need further information please contact -------------------- identification_number ------------- at ----- ------------- sincerely george j blaine deputy associate chief_counsel income_tax and accounting enclosure
